Title: To James Madison from George Graham, 11 September 1815
From: Graham, George
To: Madison, James


                    
                        Sir,
                        Department of War,September 11th. 1815.
                    
                    I send, by this day’s Mail, the list of Lieutenants. Of the Captains who are proposed to be reduced to Lieutenants, some have signified their willingness to accept of such appointment, and the others having been lately appointed Captains, may probably accept. If they should not, it will make room for some of the First Lieutenants, who are not proposed to be appointed, but who are well recommended.
                    I send the papers respecting Lt. Beverly Roy. You will observe that Lt. Col. Laurence reports him “highly exceptionable.” It has been stated by Mr. Roy that there was a personal difference between Col. Laurence & himself. He is well recommended by Gov: Blount & Mr. Crawford, who is, I believe, the Attorney General for the Mississippi Territory.
                    Mr. Roy was appointed a Lieutenant early in the war, but resigned at the commencement of Genl. Harrison’s Campaign, in consequence of the promotion & transfer to the Regiment he was then serving in, of an officer whom he had commanded. He, however, would not quit the service, but joined Capt. Gerrard’s volunteer troop of Cavalry, from Kentucky, and served twelve months as a private in it, when he again received a Commission. He is from Fauquier, and his family are very respectable. Under these circumstances, I think, he might safely be appointed a Second Lieutenant. I have the honor &ca.
                